Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.02.02
                                                                          09:32:43 -06'00'



                  People v. Jenkins, 2020 IL App (1st) 172422



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CLINTON JENKINS, Defendant-Appellant.



District & No.     First District, First Division
                   No. 1-17-2422



Filed              August 24, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 17-CR-5067; the
Review             Hon. James N. Karahalios, Judge, presiding.



Judgment           Reversed and remanded.


Counsel on         Maria A. Harrigan, of DePaul University Legal Clinic, of Chicago
Appeal             (Emily Scout Distefano, law student), for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Margaret Smith, and Christopher Cromydas, Assistant State’s
                   Attorneys, of counsel), for the People.



Panel              JUSTICE HYMAN delivered the judgment of the court, with opinion.
                   Presiding Justice Griffin and Justice Pierce concurred in the judgment
                   and opinion.
                                              OPINION

¶1        After a bench trial, the judge convicted Clinton Jenkins of retail theft and sentenced him to
     four years’ incarceration. On appeal, Jenkins contends (i) the trial court’s denial of his motion
     to substitute counsel violated his sixth amendment right to counsel and (ii) his sentence was
     excessive. Private counsel stood ready to file his appearance to substitute for the public
     defender. The case, which had only been pending for five months, had never been continued,
     and Jenkins had not previously sought to change attorneys. The court, without further inquiry,
     denied leave to substitute because counsel was not ready for trial that day. We reverse Jenkins’s
     conviction and remand for retrial. When the trial court prohibited his private counsel from
     filing an appearance on Jenkins’s behalf, it violated Jenkins’s sixth amendment right to counsel
     of his choice. We find this error was structural and affected the integrity of the judicial system.

¶2                                               Background
¶3       As we dispose this appeal on procedural grounds, we recite only the background necessary
     to resolution. Jenkins was charged with two counts of retail theft (720 ILCS 5/16-25(a)(1)
     (West 2016)), which alleged he knowingly took eyeglasses from retail establishment
     VisionWorks without paying full price for the eyeglasses, one of which was valued in excess
     of $300 and the other not in excess of $300, and that he previously had been convicted of theft
     of labor or services.
¶4       On April 19, 2017, Jenkins was arraigned, and the public defender was appointed to
     represent him. The court continued the case at Jenkins’s request to June 27, 2017, for
     presentation of his answer and pretrial motions. On that date, at Jenkins’s request, the trial
     court held a conference under Illinois Supreme Court Rule 402 (eff. July 1, 2012). The court
     offered Jenkins one year of incarceration in exchange for his plea of guilty to one count of
     retail theft. Jenkins, who was on electronic monitoring, asked whether he had to take the offer
     right then. He requested time to arrange for his mother’s care, for which he was responsible.
     The court told Jenkins he had “about ten seconds” to accept, to which Jenkins responded,
     “Okay.” Jenkins indicated he could not go into custody that day. The court found he had
     rejected the offer and set the case for a bench trial.
¶5       On August 2, 2017, the day of trial, a private attorney, Edward Johnson, appeared in court
     on behalf of Jenkins and sought leave to file his appearance. Johnson told the trial court he had
     spoken with Jenkins’s assistant public defender briefly that morning and that she had tendered
     discovery to him. The court passed and recalled the case, and Jenkins’s assistant public
     defender arrived. This exchange occurred:
                  “THE COURT: All right. And [defendant] is here. This case was called earlier. I
              am informed [defendant] wants to switch attorneys.
                                                     ***
                  This case is set for trial today, and is this the State ready for trial?
                  [ASSISTANT STATE’S ATTORNEY]: Yes, [Y]our Honor.
                  THE COURT: All right. The only way I would allow the substitution is if it does
              not delay the progress of the case which means, are you ready to proceed to trial today
              on Mr. Jenkins’ behalf?
                  JOHNSON [(PRIVATE DEFENSE ATTORNEY)]: No, [Y]our Honor.

                                                  -2-
                    THE COURT: Well, then I’m not going to let you substitute.
                    JOHNSON: If I could just speak with my client about it, Your Honor.
                    THE COURT: Sure.
                    JOHNSON: Pass it?
                    THE COURT: Talk to him right here. I won’t listen.
                    [ASSISTANT PUBLIC DEFENDER]: Judge, I believe I am going to remain on
                the case. I am ready for trial.”
¶6         The court heard evidence and found Jenkins guilty on both counts of retail theft.
¶7         Jenkins filed a motion for a new trial, which argued the State failed to prove him guilty of
       retail theft beyond a reasonable doubt. The court denied this motion. The court sentenced
       Jenkins to four years’ incarceration. Jenkins filed a motion to reconsider sentence, which was
       denied.

¶8                                                Analysis
¶9          On appeal, Jenkins challenges his conviction for retail theft based on the violation of his
       sixth amendment right to counsel. Specifically, he argues the trial court violated his right to
       counsel by failing to inquire into his reasons for hiring a private defense attorney and by
       preventing that attorney from filing an appearance in a five-month-old case because he was
       unprepared to proceed to trial immediately. Jenkins also challenges his sentence, arguing that
       four years’ incarceration was excessive because it was four times greater than what the trial
       court offered during the Rule 402 conference and disproportionate to the offense. He asks that
       his conviction be reversed and the case remanded for a new trial.
¶ 10        We first address whether Jenkins forfeited the issue of the violation of his right to counsel,
       as the State contends. The State argues Jenkins failed to preserve this issue for appeal by not
       objecting to the court’s denial of his motion to substitute counsel and not raising the issue in a
       posttrial motion. To preserve an issue for review, a defendant must make a contemporaneous
       objection and reiterate the objection by including it in a posttrial motion. People v. Reese, 2017
       IL 120011, ¶ 60. Jenkins did not take either of these steps; thus, he has forfeited that issue on
       review. See People v. Herron, 215 Ill. 2d 167, 175 (2005).
¶ 11        Nevertheless, Jenkins invokes the doctrine of plain error. Ill. S. Ct. R. 615(a) (eff. Jan. 1,
       1967). “Under the plain error doctrine, a reviewing court may consider a forfeited error under
       two circumstances: (1) where the evidence at trial was closely balanced such that the error
       improperly tipped the scales of justice or (2) where the error was so serious that it affected the
       trial’s fairness or threatened the integrity and reputation of the judicial process.” People v.
       MacTaggart, 2019 IL App (3d) 160583, ¶ 11 (citing Herron, 215 Ill. 2d at 178-79). For either
       prong of plain error review to apply, there must first be error that is clear or obvious. Id. (citing
       People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)). So, we begin by examining whether the
       denial of Jenkins’s motion to substitute counsel constitutes a clear or obvious error.
¶ 12        A defendant is entitled to the assistance of counsel. U.S. Const., amend. VI; see also Ill.
       Const. 1970, art. I, § 8. This right includes the right to retained counsel of his or her choosing.
       United States v. Gonzalez-Lopez, 548 U.S. 140, 147-48 (2006); People v. Baez, 241 Ill. 2d 44,
       104-05 (2011). The denial of a defendant’s right to counsel of choice, on its own, raises
       concerns about the integrity of the judicial process. People v. Howard, 376 Ill. App. 3d 322,
       338 (2007). Whether a defendant’s right to counsel was violated does not depend on whether

                                                     -3-
       the defendant received a fair trial or was prejudiced by his or her representation at trial. People
       v. Tucker, 382 Ill. App. 3d 916, 919 (2008). Rather, the violation of a defendant’s right to
       counsel is a structural error. Baez, 241 Ill. 2d at 105.
¶ 13       But this right is balanced against the trial court’s interest in trying the case with diligence
       and the orderly process of judicial administration. Tucker, 382 Ill. App. 3d at 920. “ ‘In
       balancing the judicial interest of trying the case with due diligence and the defendant’s
       constitutional right to counsel of choice, the court must inquire into the actual request to
       determine whether it is being used merely as a delaying tactic.’ ” (Emphasis added.) Id.
       (quoting People v. Burrell, 228 Ill. App. 3d 133, 142 (1992)). Factors include:
                “(i) defendant’s articulation of an acceptable reason for desiring new counsel,
                (ii) defendant’s continuous custody, (iii) defendant’s efforts in obtaining new counsel,
                (iv) defendant’s cooperation with current counsel, and (v) the length of time current
                counsel represented defendant.” People v. Adams, 2016 IL App (1st) 141135, ¶ 13
                (citing Tucker, 382 Ill. App. 3d at 920).
       A defendant who abuses the sixth amendment to delay trial may forfeit the right to counsel of
       choice. Tucker, 382 Ill. App. 3d at 920.
¶ 14       We review a trial court’s decision on a motion to substitute for an abuse of discretion.
       Adams, 2016 IL App (1st) 141135, ¶ 14. “It is within the trial court’s discretion to determine
       whether the defendant’s right to selection of counsel unduly interferes with the orderly process
       of judicial administration.” Tucker, 382 Ill. App. 3d at 920 (citing Burrell, 228 Ill. App. 3d at
       142). This determination turns on the facts of each case. Id. The trial court “does not abuse its
       discretion in denying a motion if new counsel is not specifically identified or does not ‘stand
       ready, willing, and able’ to make an appearance on defendant’s behalf.” Id. (quoting Burrell,
       228 Ill. App. 3d at 142). Nevertheless, before it can properly deny that request, even when new
       counsel is unidentified, a trial court must inquire into whether the request is to obtain substitute
       counsel as a delaying tactic. Adams, 2016 IL App (1st) 141135, ¶ 15.
¶ 15       We find the trial court abused its discretion in disallowing Jenkins the counsel of his choice.
       Jenkins “specifically identified” Edward Johnson, who was present in court, and “ ‘ready,
       willing, and able’ to make an appearance on defendant’s behalf.” See Tucker, 382 Ill. App. 3d
       at 920 (quoting Burrell, 228 Ill. App. 3d at 142). The only question the court asked when
       Johnson sought to file his appearance was whether he was prepared to proceed to trial that day.
       Thus, the trial court considered only one circumstance: whether Johnson required a
       continuance to prepare for trial.
¶ 16       While this one factor may have weighed in favor of the court’s decision, its failure to make
       further inquiry into Jenkins’s request outweighs that consideration. Adams, 2016 IL App (1st)
       141135, ¶ 16; see also Tucker, 382 Ill. App. 3d at 923 (“we focus on the trial court’s failure to
       inquire more thoroughly into defendant’s request”); People v. Basler, 304 Ill. App. 3d 230,
       233 (1999) (finding error where motion for continuance denied without inquiry into
       circumstances or finding motion presented for delay). The trial court made no inquiry into how
       long Johnson required to prepare for trial, defendant’s reasons for wanting new counsel, the
       efforts Jenkins made to retain private counsel and when, or whether he had been cooperative
       with his assistant public defender. “[T]his failure by itself would justify reversal.” Adams, 2016
       IL App (1st) 141135, ¶ 17. That would be true even if Johnson had not been specifically
       identified or present in court. See id. ¶ 15.


                                                    -4-
¶ 17       We also note that, at the time of Jenkins’s request, this case had been pending only five
       months. The trial had never been continued, and Jenkins had not previously sought to change
       attorneys. The trial court did not make any finding that Jenkins was attempting to thwart his
       prosecution nor indicate Jenkins had been uncooperative with his assistant public defender.
       These factors would weigh in favor of granting the motion to substitute. See People v.
       Bingham, 364 Ill. App. 3d 642, 645 (2006) (finding “no indication” that purpose of request
       dilatory where case pending three months and no prior continuances or pretrial motions filed).
       Accordingly, we find the trial court abused its discretion in denying the motion to substitute
       without inquiring into the purposes and circumstances of the request. This constitutes plain,
       second-prong structural error (see Baez, 241 Ill. 2d at 105) and warrants reversal of Jenkins’s
       conviction and remand for a new trial (see Adams, 2016 IL App (1st) 141135, ¶ 17).
¶ 18       Adams and Bingham are similar to this case and guide our reasoning. They establish that,
       even on the day of trial, a trial court cannot deny a defendant’s request to substitute counsel
       without making further inquiry.
¶ 19       In Adams, on the day of trial, the defendant, represented by the public defender, requested
       a continuance to hire private counsel. Id. ¶ 4. The trial court, without inquiring into the reasons,
       denied the request simply because it was made on the day of trial with witness officers present.
       Id. We reversed, holding that, even though defendant did not identify new counsel by name,
       the trial court failed to inquire into whether the defendant was using the request as a delay
       tactic. Id. ¶¶ 15-17. We held that the trial court’s “utter failure” to make any kind of inquiry
       into the basis for the request outweighed that it was the day of trial and witnesses were present.
       Id.
¶ 20       Similarly, in Bingham, the defendant moved for a continuance on the day of trial so he
       could be represented by a private attorney who was already representing him in other, unrelated
       cases. Bingham, 364 Ill. App. 3d at 644. The trial court denied the defendant’s motion without
       inquiry, apparently because the State answered ready for trial. Id. We reversed, explaining that
       “[t]he trial court should have conducted an inquiry into the circumstances and the purposes of
       the motion before making its ruling.” Id. at 645.
¶ 21       Indeed, that the attorney seeking leave to appear needs time to prepare for trial, “alone, has
       never been held a sufficient basis to effectively deny a motion to substitute.” People v. Brisco,
       2012 IL App (1st) 101612, ¶¶ 45, 47. “This is particularly true where the trial court did not
       even inquire as to the length of time counsel would need,” as here. Id. ¶ 47. While “ ‘broad
       discretion must be granted trial courts on matters of continuances; *** an unreasoning and
       arbitrary insistence upon expeditiousness in the face of a justifiable request for delay violates
       the right to the assistance of counsel.’ ” (Internal quotation marks omitted.) Adams, 2016 IL
       App (1st) 141135, ¶ 14 (quoting Morris v. Slappy, 461 U.S. 1, 11-12 (1983)). That is what
       occurred here.
¶ 22       The facts support reversal more strongly than the facts in People v. Childress, 276 Ill. App.
       3d 402 (1995). There, a private defense attorney appeared on the day of trial and sought leave
       to file an appearance. Id. at 410. The attorney did not realize trial had been scheduled for that
       day and so requested a continuance, which the court denied because all witnesses were present
       and the public defender was prepared to proceed. Id. This court reversed, despite 14 prior
       continuances, finding the private defense attorney ready, willing, and able to enter an
       appearance. Id. at 413. We noted the issue was “not merely a trial court’s discretion in whether


                                                    -5-
       to grant a continuance” but “defendant’s constitutional right to be represented by counsel of
       choice.” Id.
¶ 23       Here, Johnson was present in court and ready, willing, and able to file his appearance. Also,
       Jenkins had only requested a single continuance, as compared to the 14 continuances requested
       in Childress. And this was the first trial date. We reverse Jenkins’s conviction and remand for
       retrial, as Jenkins requests.

¶ 24      Reversed and remanded.




                                                   -6-